
	
		I
		112th CONGRESS
		1st Session
		H. R. 3759
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Mrs. Schmidt (for
			 herself, Mr. LaTourette,
			 Mr. Turner of Ohio,
			 Mr. Austria,
			 Mr. Johnson of Ohio,
			 Mr. Gibbs,
			 Mr. Stivers,
			 Mr. Chabot,
			 Mr. Latta,
			 Mr. Ryan of Ohio,
			 Mr. Tiberi, and
			 Mr. Renacci) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To ensure the viability of a technology described in
		  section 1703(b) of the Energy Policy Act of 2005.
	
	
		1.Technology
			 viabilitySection 1702 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by adding at the end the
			 following new subsection:
			
				(l)Technology
				viability
					(1)In
				generalThe Secretary is
				authorized to take appropriate actions to ensure the viability of a technology
				described in section 1703(b) with a potential applicant for a loan guarantee
				under this title. Funding for carrying out this subsection may be derived, to
				the extent provided in appropriations Acts, from amounts otherwise authorized
				to be appropriated for carrying out this title or for other administrative
				purposes of the Department of Energy.
					(2)Failure to
				achieve criteriaIf the
				Secretary determines that a person has not achieved technical criteria as
				provided under an agreement entered into between that person and the Secretary
				pursuant to this subsection, that person shall, as soon as practicable,
				surrender to the Secretary custody, possession, and control of, and title to,
				any real or personal property leased by that person from the Secretary or
				otherwise acquired or used, using funds provided under this
				subsection.
					.
		
